                                        Case 3:19-md-02913-WHO Document 1607 Filed 03/25/21 Page 1 of 2




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                               NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7                                                        Case No. 19-md-02913-WHO
                                         In Re: Juul Labs, Inc., Marketing, Sales
                                   8     Practices, and Products Liability Litigation       TENTATIVE RULING FOR MARCH
                                                                                            26, 2021 HEARING: MOTIONS TO
                                   9                                                        DISMISS

                                  10

                                  11

                                  12          I am inclined to deny all of the motions to dismiss except for the state claims where there
Northern District of California
 United States District Court




                                  13   are no class representatives—Delaware, District of Columbia, Idaho and North Dakota.

                                  14          The plaintiffs have re-worked the RICO Enterprise allegations. Combined with the

                                  15   additional allegations regarding the individual defendants’ and Altria’s direction, control, and

                                  16   participation in the Fraudulent Marketing, Youth Access, Nicotine Content, Flavor Preservation

                                  17   and Cover-up Schemes (Altria is involved in the latter three Schemes only) that would benefit

                                  18   themselves and were not necessarily in the best interest of JLI, the allegations are plausible and

                                  19   sufficient for pleading purposes to allege a RICO Enterprise. Whether JLI could be the Enterprise

                                  20   given its own alleged fraudulent conduct and whether defendants were acting primarily in JLI’s

                                  21   corporate interests may be revisited on summary judgment.

                                  22          I have already held that the predicate acts of mail and wire fraud were sufficiently alleged

                                  23   and am not inclined to revisit that issue.

                                  24          Pritzker, Huh, and Valani (the Other Director Defendants) are alleged to have numeric

                                  25   control of the Board, knew about JUUL’s youth appeal and the growth of underage users, were

                                  26   involved in significant marketing decisions and were unusually active in management and

                                  27   decisions from which they profited billions of dollars. Their personal participation in RICO

                                  28   conduct is now sufficiently alleged for RICO.
                                        Case 3:19-md-02913-WHO Document 1607 Filed 03/25/21 Page 2 of 2




                                   1          Because of the additional allegations, particularly with respect to the personal participation

                                   2   of the Other Director Defendants, the UCL claim is viable (I will deal with the restitution and

                                   3   unjust enrichment claims on a full evidentiary record), and the government entities’ public

                                   4   nuisance, negligence, and New York/Florida consumer protection claims are also viable.

                                   5          There is personal jurisdiction because of the Other Director Defendants’ personal

                                   6   participation and their forum-related contacts resulting from being directors of a San Francisco-

                                   7   based company. It appears that personal jurisdiction would exist for the same reasons in all cases,

                                   8   but I will restrict this result to the bellwethers if defendants think there is a viable argument in

                                   9   another case. Any of the 57 state sub-class representatives who has not filed a separate complaint

                                  10   asserting claims by April 1, 2021 will be dismissed. As stated in the opening paragraph, the state

                                  11   claims where there are no class representatives will be dismissed.

                                  12
Northern District of California
 United States District Court




                                  13   Dated: March 25, 2021

                                  14
                                                                                                      William H. Orrick
                                  15                                                                  United States District Judge
                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                           2
